Null, J.
The separate and distinct cause of action of the complaint is factually inadequate and the motion to dismiss it should be granted for that reason. The same disposition is compelling on a broader ground. Alleging irreparable damage to the plaintiff as well as to the public at large, it is sought in that cause of action to enjoin the defendant from the further publication of the article complained of in the first cause of action and of similar articles. The exercise of equitable jurisdiction to enjoin the publication of a libel is repugnant to the democratic tradition (Nann v. Raimist, 255 N. Y. 307, 317)*. The judicial restraint of the. written or spoken word implies the concept of censorship, unprecedented in our jurisprudence. The constitutional guaranty of free speech and a free press may not be thus circumscribed (Marlin Fire Arms Co. v. Shields, 171 N. Y. 384, 390). Accordingly, the motion to dismiss the separate and distinct cause of action is granted.
The motion to strike out paragraphs 6, 7,11,12 and 13 of the complaint is granted. Submit order.

 See, also, Koussevitzky v. Allen, Towne & Heath, Inc., 188 Misc. 479. — [Rep.